DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions

Applicant’s election without traverse of claims 33-40 in the reply filed on 06/28/2021 is acknowledged.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 33-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	In claim 33, it is not clear as to what condition is being identified. For example it is not clear if the condition relates to operational status of the range, cooking conditions, smoke, pest or bugs infestation, fire etc..

	In claims 34, it is not clear as to how the condition is determined to be dangerous. It is unclear as to criteria of parameters that would cause the condition to be determined as dangerous.

	In claims 35, it unclear as to what is considered to be too near a range top burner and further what element or analysis is used to determine the child or person it too near the burner. Further it is not clear as to how this information is being used with the system. For example it is unclear if this is a condition identified, since the claim does not recite this limitation being a condition. 

	In claims 36, is it unclear as to what is considered to be boiling excessively and further what element or analysis is used to determine boiling excessively. Further it is not clear as to how this information is being used with the system. For example it is unclear if this is a condition identified, since the claim does not recite this limitation being a condition. 



	In claim 38, it is not clear as to what is considered to be a desired boiling condition. It is unclear of the parameters or conditions for a desired boiling condition, for example it is unclear is a desired boiling condition relates to the amount of time for boiling, temperature of boiling, amount of liquid present etc..

	Claims 39 and 40 are also rejected because they include language of rejected claim 33 without clarifying the claims.

	Clarification and corrections are required.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 33-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pryor (US 2005/0129273).

	Regarding claim 33
	Pryor shows the system for safe operation of a range, comprising: a computer (see for example Fig. 14A-14C and para. 0197-0199); at least one camera (camera, see for example para. 0201-0202) interfaced to said computer, said camera adapted so as to view the top of said range (see for example para. 0202); software running on said computer to analyze the output of said camera to identify at least one condition on the top of said range (see for example para. 0202); and an output to signal an alarm or 


	Regarding claim 34
	Pryor further shows, wherein said condition is determined to be dangerous (taken to be for example an infant should get near the stove, see for example para. 0202).  


Regarding claim 35
	Pryor further shows, wherein a child or other person is too near a range top burner (see for example para. 0202).  

	Regarding claim 36
	Pryor further shows, wherein liquid on said range is boiling excessively (taken to be inherent of an object or condition that occurs on a stove that would be cause for sounding an alarm if programmed to do so, see for example para. 0202).  

	Regarding claim 37
	Pryor further shows, wherein a pot or other utensil is dangerously positioned on said range top (taken to be an object on the stove, see for example para. 0202).  

Regarding claim 38
	Pryor further shows, wherein a desired boiling condition has been determined  (taken to be inherent of an object or condition that occurs on a stove that 

	Regarding claim 39
	Pryor further shows, wherein one or more range top burner heat conditions are assessed by said software (see for example para. 0141, 0156, 0202 and 0204).  

	Regarding claim 40
	Pryor further shows, wherein said computer camera and output signal are provided by a smartphone (see for example para. 0122, 0125, 0128, 0130 and 0136).




Claims 33-40 are further rejected under 35 U.S.C. 102(a)(2) as being anticipated by Trundle (US 9,064,394).

	Regarding claim 33
	Trundle shows the system for safe operation of a range, comprising: a computer (see for example Figs. 2 and 3); at least one camera (230) interfaced to said computer, said camera adapted so as to view the top of said range (see for example col. 18, lines 48-65); software running on said computer to analyze the output of said camera to identify at least one condition on the top of said range (see for example col. 18, lines 48-

	
Regarding claim 34
	Trundle further shows, wherein said condition is determined to be dangerous (see for example col. 18, lines 48-65).  
	

Regarding claim 35
	Trundle further shows, wherein a child or other person is too near a range top burner (see for example col. 18, lines 48-65).  

	
Regarding claim 36
	Trundle further shows, wherein liquid on said range is boiling excessively (taken a condition that is inherently detected when the heat intensity increases, see for example col. 18, lines 48-65).  

	Regarding claim 37
	Trundle further shows, wherein a pot or other utensil is dangerously positioned on said range (taken to be a condition that may be inherently detected due to an increase of heat intensity of an unattended stove, see col. 18, lines 48-65).  
	
Regarding claim 38
	Trundle further shows, wherein a desired boiling condition has been determined (taken a condition that is inherently detected when the heat intensity increases, see for example col. 18, lines 48-65).  
 

	Regarding claim 39
	Trundle further shows, wherein one or more range top burner heat conditions are assessed by said software (see for example col. 19).  

	Regarding claim 40
	Trundle further shows, wherein said computer camera and output signal are provided by a smartphone (see for example col. 12).





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Delean (US 2003/0190076), Mikulec (US 2015/0226439) and Golomb (US 2014/0261007), all show an apparatus for safe operation of a range/stove including a camera for detecting and determining a possible unsafe condition.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD N EDUN whose telephone number is (571)272-7617.  The examiner can normally be reached on Mon-Fri 10:00-6:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi K Kumar can be reached on (571) 272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/MUHAMMAD N EDUN/Primary Examiner, Art Unit 2687